TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                           NO. 03-13-00845-CV



                                            J. C. C., Appellant

                                                    v.

                Texas Department of Family and Protective Services, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
      NO. D-1-FM-12-000387, HONORABLE SCOTT H. JENKINS, JUDGE PRESIDING



                              MEMORANDUM OPINION


                Appellant has filed a motion to substitute new counsel. Because current counsel

was appointed by the trial court, we abate this appeal and remand to the trial court to consider

and act on appellant’s motion. After the trial court makes its determination, it should immediately

inform this Court of its decision. Appellant’s brief will be due twenty days from the date the trial

court makes its decision on appellant’s motion. See Tex. R. App. P. 38.6(a) (in accelerated appeal,

brief is due twenty days from date record is filed). We dismiss as moot appellant’s pending motion

for extension of time to file his brief.



                                                 __________________________________________

                                                 David Puryear, Justice

Before Justices Puryear, Goodwin, and Field

Abated

Filed: February 27, 2014